                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         DOCKET NO. 5:19-CR-00022-MOC-DSC

 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )              ORDER
                                                            )
 ROBERT CANNON HAYES,                                       )
                                                            )
                      Defendant.                            )


       THIS MATTER is before the Court on defendant’s Motion for Return of Passport.

Defendant seeks the temporary return of his passport for previously planned travel with his family

outside of the United States from July 7, 2019 through July 12, 2019. The Court notes that neither

defendant’s supervising probation officer nor the government object to the temporary return of

defendant’s passport. Having considered defendant’s motion and reviewed the pleadings, the

Court enters the following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion for Return of Passport (#47)

is GRANTED. The Court hereby authorizes the temporary release of the passport of Robert

Cannon Hayes on or before July 5, 2019.

       IT IS FURTHER ORDERED that defendant re-surrender his passport to his supervising

probation officer on or before July 15, 2019.

                                            Signed: June 3, 2019




                                                 1

       Case 5:19-cr-00022-MOC-DSC Document 50 Filed 06/03/19 Page 1 of 1
